 



Exhibit 10.1

Description of 2005 Executive Staff Compensation and Bonus Plan

     The following executive officers of Laserscope (the “Company”) are
participants in the Company’s 2005 Executive Staff Compensation and Bonus Plan
(the “Executive Plan”): Eric M. Reuter, President and Chief Executive Officer;
Robert Mann, Group Vice President, Global Sales and Marketing; Robert L.
Mathews, Group Vice President, Operations and Product Development; Ken Arnold,
Vice President, Research and Development; Van Frazier, Vice President, Quality
and Regulatory Affairs; Peter Hadrovic, Vice President, Legal Affairs and
General Counsel; Dennis LaLumandiere, Vice President, Finance and Chief
Financial Officer1; Kester Nahen, Vice President, Professional Education and
Clinical Applications (each an “Executive”, and collectively, the “Executives”).
Others who may join the Company’s executive staff during 2005 will be eligible
to participate in the Executive Plan.2

     On March 4, 2005, the Human Resources Committee of the Board of Directors
(the “Board”) of the Company approved the following terms and conditions of the
Executive Plan.

     If the Company’s actual performance meets or exceeds its target operating
profit goals on a quarterly basis, the Executives will receive cash incentive
bonus payments within a defined range, paid on a quarterly basis as follows:

     If the Company meets certain base level target operating profit goals for
the quarter (“achieves the plan”), the Executives other than the Chief Executive
Officer (“CEO”) will receive a cash bonus of up to 40% of such Executive’s base
salary for the applicable quarter for meeting both corporate and individual
objectives, as determined by the CEO. The CEO will receive a quarterly bonus
payment equal to 40% of the CEO’s quarterly base salary if the Company achieves
the plan for the applicable quarter. Certain individual and Company performance
criteria are applicable to the payment of bonuses to the other Executives under
the Executive Plan, satisfaction of which will be determined by the CEO.

     In addition, if the Company meets a second higher level of target operating
profit goals for the quarter (“exceeds the plan”), the Executives other than the
CEO would receive an additional cash bonus for meeting both corporate and
individual objectives, as determined by the CEO. The CEO’s additional cash
bonus, if the Company exceeds the plan, will be paid proportionately in
accordance with the amount by which operating profits exceed quarterly targets,
but at a rate twice that of the other Executives.

     The maximum annual aggregate bonus payment to any Executive under the Plan
will not exceed 100% of such Executive’s base salary.

     Sales Vice Presidents are eligible for additional discretionary bonuses if
the Company achieves or exceeds certain contribution margin goals as established
by the CEO with respect to the departmental area for which such Sales Vice
President is responsible.

     Additional bonuses may be granted at the CEO’s discretion, subject to
specified maximums.

                                        
1 Mr. LaLumandiere will serve as Vice President of Finance and Chief Financial
Officer until Derek Bertocci joins the Company in June 2005, at which time
Mr. LaLumandiere will be appointed to the newly-created position of Vice
President, Human Resources and Organizational Development. Mr. LaLumandiere will
participate in the Executive Plan following commencement of his new position.

2 Derek Bertocci has agreed to join the Company as Vice President, Finance and
Chief Financial Officer on approximately June 1, 2005. Mr. Bertocci will
participate in the Executive Plan commencing with his employment by the Company.

